REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a method comprising, inter alia: inserting percutaneously a calibrated balloon catheter through a femoral vein; advancing the calibrated balloon catheter to the inferior vena cava; and placing a balloon portion of the calibrated balloon catheter at a location before the drainage point of the hepatic vein, wherein the balloon portion of the calibrated balloon catheter comprises a smaller diameter on a proximal end as compared to a distal end.
With respect to claim 20, none of the prior art of record, alone or in combination, discloses a method for normalizing cardiac venous return, comprising: inserting percutaneously a calibrated balloon catheter through a femoral vein, wherein the calibrated balloon catheter is calibrated to a degree of collapse during inspiration state of a patient inferior vena cava; advancing the calibrated balloon catheter to the inferior vena cava, wherein the calibrated balloon catheter intermittently occludes the inferior vena cava during patient inspiration; and placing a balloon portion of the calibrated balloon catheter at a location before the drainage point of the hepatic vein, and wherein the balloon portion of the calibrated balloon catheter comprises a smaller diameter on a proximal end as compared to a distal end.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771